86 F.3d 1159
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John Barry DAVIS, Appellant,v.Thomas E. HUNDLEY, Appellee.
No. 95-4016.
United States Court of Appeals, Eighth Circuit.
Submitted May 17, 1996.Filed May 22, 1996.

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
John Barry Davis appeals the district court's denial of his 28 U.S.C. § 2254 petition.   Davis contends the evidence is insufficient to support his convictions for burglary and theft.   He also contends his trial counsel provided ineffective assistance.   Discussion of the issues presented by this appeal will serve no useful purpose.   We have carefully considered Davis's contentions and find them to be without merit.   We thus affirm Davis's convictions.   See 8th Cir.  R. 47B.